Citation Nr: 0012920	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina





THE ISSUE

Entitlement to service connection for a disorder of the 
sciatic nerve.  




REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The veteran had active service from December 1968 to December 
1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South, 
Carolina, in December 1997 which denied service connection 
for a sciatic nerve disorder.  

The December 1997 rating decision also denied service 
connection for ringing in the ears.  A decision of the Board 
in June 1999 that addressed other issues that were on appeal 
at that time noted that the veteran had submitted a notice of 
disagreement with the December 1997 rating decision regarding 
the issues of service connection for ringing in the ears and 
a sciatic nerve disorder.  The June 1999 Board decision 
included a Remand directing the RO to issue a statement of 
the case regarding those two issues.  However, unbeknownst to 
the Board, while the veteran's file was at the Board for 
consideration of his appeal of the other issues, the RO had 
in fact issued such a statement of the case in February 1998.  
Moreover, a substantive appeal regarding the issue relating 
to a sciatic nerve disorder was received by the RO in March 
1998.  However, the record does not contain any document that 
can reasonably be construed as constituting a substantive 
appeal for the issue concerning service connection for 
ringing in the ears; nor has the RO certified that issue to 
the Board for appellate review.  Accordingly, the only issue 
before the Board at this time is the question of service 
connection for the sciatic nerve disorder.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has a sciatic nerve disorder, that he sustained a low back 
injury in service or manifested a chronic sciatic nerve 
disorder is service, or that any current sciatic nerve 
disorder is related to service in any way.  

2.  The veteran's claim for service connection for a sciatic 
nerve disorder is not plausible.  


CONCLUSION OF LAW

The claim for service connection for a sciatic nerve disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are completely negative for any 
complaints, clinical findings, or diagnosis indicative of any 
sciatic nerve disorder.  The report of the veteran's 
separation examination in November 1970 indicates that the 
neurological examination and examination of the spine and 
lower extremities were normal.  

The report of a VA compensation examination in July 1979 that 
was conducted for evaluation of other disabilities contains a 
notation of the veteran's complaint of low back pain.  On 
examination, sensation was reportedly intact and his station 
and gait were within normal limits.  There was no weakness, 
atrophy, or fasciculations.  No diagnosis of a low back or 
sciatic nerve disorder was listed.  

On VA compensation examination for other disabilities in June 
1981, the veteran did not express any complaints referable to 
a sciatic nerve disorder.  The examiner reported that the 
sensory and motor examinations were normal.  The veteran was 
able to tandem walk and to walk on his toes without 
difficulty.  The Romberg test was negative.  No diagnosis of 
a sciatic nerve disorder was listed.  

A VA outpatient clinic record dated in January 1999 notes 
that an x-ray had revealed a possible nodule, but computed 
tomography was negative.  The examiner indicated that the 
veteran had some soft tissue swelling in his back.  There was 
an area of tenderness about 3-4cm to the left of the 
veteran's spine.  The examiner's assessment was of a muscle 
pull.  Rest, heat, and an analgesic were prescribed.  On 
clinic evaluation a couple months later, the examiner noted 
possible sciatica and the veteran's continued complaint of 
back pain on the left side in the area of T9-10 [sic].  The 
examiner's final assessment was of a non-palpable, tender 
nodule.  The veteran was referred to the pain clinic.  

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The veteran has claimed that he acquired a sciatic nerve 
condition during service, due to his sleeping with his 
cartridge belt, lying and rolling on the ground, with rocks 
and heavy debris.  He also attributed it to lying in a fixed 
position during fire fights and for extended periods of time 
when North Vietnamese troops were nearby.  In addition, he 
has noted that he had to walk up and down the mountainous 
ridges carrying his own weight, plus additional weight of at 
least 160 pounds of gear, food, and water.  Although the 
veteran has stated that he has been treated at two VA 
facilities for sciatica and takes medication for it, the VA 
clinical records covering recent years that have been 
obtained in conjunction with his other claims do not reflect 
such treatment.  The only outpatient record that refers to a 
sciatic nerve disorder in any way is dated in January 1999 
and notes only "? sciatica."  The report does not record 
any complaints or abnormal clinical findings pointing to 
sciatica and the examiner's final assessment did not include 
reference to any sciatic nerve disorder.  The only reported 
abnormal clinical findings referred to the thoracic spine.  
The Board finds that the single notation of "? sciatica" in 
the record by itself is insufficient to meet the first Caluza 
criterion for a medical diagnosis of a current disability.  

Moreover, there is no medical evidence whatsoever that the 
veteran developed a chronic sciatic nerve disorder during 
service or that any current sciatic nerve disorder is 
etiologically related to service in any way.  Thus, the 
second and third Caluza criteria are also not met.  

Because none of the criteria set forth by the Court in Caluza 
have been met, the veteran's claim for service connection for 
a sciatic nerve disorder is not plausible and so must be 
denied as being not well grounded.  


ORDER

Lacking a well grounded claim, service connection for a 
sciatic nerve disorder is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

